FILED: March 23, 2022

                                        PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                   ___________________

                                        No. 21-4067
                                    (5:19-cr-00339-FL-1)
                                   ___________________

UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

v.

LENAIR MOSES, a/k/a Bones,

               Defendant – Appellant.

------------------------------

NEW CIVIL LIBERTIES ALLIANCE,

               Amicus Supporting Rehearing Petition.

                                   ___________________

                                        ORDER
                                   ___________________

       The court denies the petition for rehearing en banc.

       A requested poll of the court failed to produce a majority of judges in regular active

service and not disqualified who voted in favor of rehearing en banc. Chief Judge Gregory,

Judge Motz, Judge King, Judge Wynn, and Judge Thacker voted to grant rehearing en banc.
Judge Wilkinson, Judge Niemeyer, Judge Agee, Judge Diaz, Judge Harris, Judge

Richardson, Judge Quattlebaum, Judge Rushing, and Judge Heytens voted to deny

rehearing en banc.

          The court further denies the motion for rehearing before the panel. Judge Niemeyer

and Judge Cullen voted to deny panel rehearing, and Judge King voted to grant panel

rehearing.

          Judge Niemeyer wrote an opinion supporting the denial of rehearing en banc. Judge

Motz wrote an opinion dissenting from the denial of rehearing en banc and voting to grant

rehearing en banc, in which Judges King, Wynn, and Thacker joined. Judge Wynn wrote

an opinion voting to grant rehearing en banc, in which Judges Motz, King, and Thacker

joined.

          Entered at the direction of Judge Niemeyer.

                                            For the Court

                                            /s/ Patricia S. Connor, Clerk




                                              2
NIEMEYER, Circuit Judge, supporting the denial of rehearing en banc:

       At the root of this case lies the question of whether the Supreme Court’s decision in

Kisor v. Wilkie, 139 S. Ct. 2400 (2019), overruled its earlier decision in Stinson v. United

States, 508 U.S. 36 (1993), for determining the enforceability of and weight to be given

the official commentary of the Sentencing Guidelines. Stinson held that Guidelines

commentary, even when the related Guideline is unambiguous, is authoritative and binding

on courts, unless the commentary is inconsistent with law or the Guideline itself. Id. at 38,

43, 44. Kisor, on the other hand, limited controlling deference to an executive agency’s

reasonable interpretation of its own regulations to where “the regulation is genuinely

ambiguous.” 139 S. Ct. at 2415 (emphasis added). Thus, under Stinson, Guidelines

commentary would be authoritative and binding regardless of whether the Guideline to

which it is attached is ambiguous, whereas under Kisor, Guidelines commentary would

receive such deference only if the Guideline were “genuinely ambiguous.” The distinction

is meaningful to federal courts’ continuing reliance on Guidelines commentary when

sentencing criminal defendants.

       The panel concluded that until the Supreme Court expresses its view on the point,

we should not hold that the Court has overruled one of its earlier opinions, recognizing the

Court’s instruction that “it is this Court’s prerogative alone to overrule one of its

precedents.” State Oil Co. v. Khan, 522 U.S. 3, 20 (1997); see also Payne v. Taslimi,

998 F.3d 648, 654 (4th Cir. 2021) (“It is beyond our power to disregard a Supreme Court

decision, even if we are sure the Supreme Court is soon to overrule it”), cert. denied, 142 S.

                                              3
Ct. 716 (2021). Accordingly, the panel concluded that in determining the enforceability of

and weight to be given Guidelines commentary — which was the precise issue before the

Court in Stinson, but not in Kisor — we should continue to apply Stinson.

       While this case was pending in this court and the panel opinion was being prepared,

another case, United States v. Campbell, 22 F.4th 438 (4th Cir. 2022), was also pending

before another panel as the opinion was being prepared. The opinion in Campbell,

however, was filed several days before the opinion in this case.

       Campbell held that a prior conviction for a “controlled substance offense,” as that

term is defined in U.S.S.G. § 4B1.2(b), does not include a conviction for “attempting to

commit such [an] offense[],” as stated in the commentary to that Guideline. U.S.S.G.

§ 4B1.2 cmt. n.1 (emphasis added). The court concluded that the commentary was

“plainly” inconsistent with the Guideline because “an attempt offense . . . is not a

‘controlled substance offense,’” as the latter is defined in the Guideline itself. Campbell,

22 F.4th at 444. Applying the guidance of Stinson “that commentary to the Sentencing

Guidelines ‘is authoritative unless it . . . is inconsistent with . . . [the] guideline,’” the court

therefore held that the commentary before it was unenforceable. Id. (emphasis added)

(quoting Stinson, 508 U.S. at 38). The Campbell court also provided additional but

conditional support to its holding, stating that “if there were any doubt that under Stinson

the plain text requires this result,” then Kisor would also support it, id. (emphasis added),

as the Kisor Court held that a court is not to afford controlling deference to an agency’s

interpretation of its own regulation unless the regulation is found to be “genuinely

                                                 4
ambiguous after exhausting all the traditional tools of construction,” id. at 445 (cleaned up)

(quoting Kisor, 139 S. Ct. at 2415). Considering those traditional tools, the Campbell court

found that the Guideline unambiguously excluded attempt offenses. Id. As a result, there

was no need to explore the conflict between Stinson and Kisor, and it was not explored.

       In his dissent from the panel opinion in this case, Judge King stated,

       The legal analysis of the panel majority in this case conflicts with the
       Campbell precedent in concluding that the Supreme Court’s decision in
       Kisor v. Wilkie, 139 S. Ct. 2400 (2019), is inapplicable. Crucially, no panel
       of this Court is entitled to circumscribe or undermine an earlier panel
       decision. See McMellon v. United States, 387 F.3d 329, 333 (4th Cir. 2004)
       (en banc).

23 F.4th 347, 359 (4th Cir. 2022) (King, J., dissenting in part and concurring in the

judgment) (emphasis added). The McMellon court, however, held more narrowly that

“when there is an irreconcilable conflict between opinions issued by three-judge panels of

this court, the first case to decide the issue is the one that must be followed, unless and until

it is overruled by this court sitting en banc or by the Supreme Court.” 387 F.3d at 334

(emphasis added).

       While there is some tension between the analyses in the two opinions relating to the

reach of Kisor, there is a legitimate question about whether the panel opinion here is in

“irreconcilable conflict” with Campbell. Campbell, after all, relied only on Stinson for its

holding — reasoning that its conclusion was “require[d]” by Stinson, 22 F.4th at 444 — as

did the panel in this case, and Campbell’s discussion of Kisor was not only conditional but

was given because Kisor’s application would lead to the same result. Campbell did not

address, nor did it need to address, the tension between Stinson and Kisor, even as it relied
                                               5
on Stinson. In this case, the panel did explore the tension, holding that Stinson continues

to apply.

       I submit therefore that whether there is an irreconcilable conflict between this case

and Campbell is both an open and a debatable question, as it does not appear that resolution

of the tension would alter the outcomes, as both cases applied Stinson. Thus, the tension

between this case and Campbell would be better addressed in a future case where the issue

becomes meaningful to that case’s disposition. In the meantime, we would welcome the

Supreme Court’s advice on whether Stinson or Kisor controls the enforceability of and

weight to be given Guidelines commentary, an issue that could have far-reaching results.

But for now, I believe it wise to postpone addressing the issue until it is presented to us

directly in a future case. Therefore, I vote against rehearing this case en banc.




                                              6
DIANA GRIBBON MOTZ, Circuit Judge, with whom Judges KING, WYNN and

THACKER join, dissenting from the denial of rehearing en banc and voting to grant

rehearing en banc:

       I respectfully dissent from the denial of rehearing en banc and vote to grant

rehearing en banc. As Judge King correctly noted in his dissent from the panel opinion, a

central holding in this case — that Kisor v. Wilkie, 139 S. Ct. 2400 (2019), does not apply

to the Sentencing Guidelines’ Commentary — directly conflicts with an earlier panel

opinion of our court, United States v. Campbell, 22 F.4th 438 (4th Cir. 2022). I continue

to believe that Campbell was correctly decided, but merits aside, resolving intra-circuit

conflicts is a quintessentially proper basis for en banc rehearing. See Fed. R. App. P.

35(b)(1)(A). I fear the court’s failure to resolve this conflict now risks stoking confusion

over the state of our precedent.

       Absent resolution via en banc rehearing, it is worth remembering that the en banc

court (with only a single judge dissenting on the question) has long expressly held that

“[w]hen published panel opinions are in direct conflict on a given issue, the earliest opinion

controls, unless the prior opinion has been overruled by an intervening opinion from this

court sitting en banc or the Supreme Court.” McMellon v. United States, 387 F.3d 329,

333 (4th Cir. 2004) (en banc) (emphasis added). That remains the law. See, e.g., United

States v. Runyon, 994 F.3d 192, 201 (4th Cir. 2021) (Niemeyer, J.) (relying on McMellon

to reject litigant’s request to overturn panel precedent).




                                              7
       Campbell was argued, decided, and published before Moses. The two cases are in

direct and irreconcilable conflict on a given issue, i.e., whether Kisor applies to the

Commentary to the Sentencing Guidelines. 1 Compare Campbell, 22 F.4th at 444 (holding

that Kisor v. Wilkie applies to the Commentary), with Moses, 23 F.4th at 349 (“Stinson

continues to apply unaltered by Kisor.”). And contrary to Judge Niemeyer’s suggestion

that Campbell’s discussion of Kisor is dicta; in fact Campbell’s discussion of Kisor is an

alternative holding. See Campbell, 22 F.4th at 444 (noting that if there is “doubt” as to the

correctness of our holding “under Stinson,” Kisor “renders this conclusion indisputable.”).

“[A]lternative holdings are not dicta.” Gestamp South Carolina, LLC v. NLRB, 769 F.3d

254, 262 n.4 (4th Cir. 2014). Thus, under our well-established en banc precedent in

McMellon, unless and until the Supreme Court or this court sitting en banc say otherwise,

the panel opinion in the case that is first argued, decided, and published controls. Campbell

is that opinion.




       1
          Judge Niemeyer places great emphasis on McMellon’s use of the word
“irreconcilable.” See ante at *5. A glance at McMellon reveals that we there used
“irreconcilable conflict” and “direct conflict” interchangeably. See 387 F.3d at 333–34.
In any case, it is quite clear that Campbell and Moses are directly and irreconcilably in
conflict on an issue at the heart of each case.

                                             8
WYNN, Circuit Judge, with whom Judges MOTZ, KING, and THACKER join, voting to

grant rehearing en banc: 1

       To the extent that there is an irreconcilable conflict between our opinions in United

States v. Campbell, 22 F.4th 438 (4th Cir. 2022), and United States v. Moses, 23 F.4th 347

(4th Cir. 2022), we all agree that Campbell, as the earlier published opinion, must control.

See McMellon v. United States, 387 F.3d 329, 333 (4th Cir. 2004) (en banc) (“When

published panel opinions are in direct conflict on a given issue, the earliest opinion

controls, unless the prior opinion has been overruled by an intervening opinion from this

court sitting en banc or the Supreme Court.”).

       Our disagreement stems over the proper use of Federal Rule of Appellate Procedure

35. That rule could not be clearer: an en banc hearing is “not favored and ordinarily will

not be ordered unless” “en banc consideration is necessary to secure or maintain uniformity

of the court’s decisions” or “the proceeding involves a question of exceptional

importance.” Fed. R. App. P. 35(a) (emphasis added). Both factors are unquestionably

present in the instant case.

       To start, the majority opinion in Moses—decided January 19, 2022—flatly

contradicts our earlier circuit precedent in Campbell—decided January 7, 2022. In



       1
        A majority of this Court’s fourteen active judges vote to summarily deny, without
opinion, to rehear this matter en banc. The one opinion expressing the reasons of a single
judge for denying en banc rehearing and the two opinions expressing the reasons of four
judges to grant en banc review represent only the views of those judges. In short, nine of
the fourteen voting judges offer no opinion regarding why they voted to deny or grant
rehearing en banc.

                                             9
Campbell, the three-judge panel, consisting of Chief Judge Gregory, Judge Motz, and

Judge Thacker, unanimously held that the framework articulated in Kisor v. Wilkie, 139 S.

Ct. 2400 (2019), applies to the Sentencing Commission’s commentary to the Sentencing

Guidelines. 22 F.4th at 444–47. A mere twelve days later, the two-judge majority in Moses,

consisting of Judge Niemeyer and District Judge Cullen (sitting by designation), issued an

opinion stating that the Kisor framework was inapplicable to the Guidelines commentary. 2

23 F.4th at 349. That is an undeniable—and irreconcilable—conflict.

       But despite the clear contradiction with Campbell, the Moses majority, over the

protestations of Judge King in dissent, did not even deign to mention Campbell, much less

distinguish it (because it couldn’t).

       Due to that clear conflict, Campbell must control as the earlier published opinion.

See McMellon, 387 F.3d at 333. But that settled rule did not stop the Moses majority from

blatantly contradicting Campbell a mere twelve days after it was issued—even though the

Moses dissent alerted the majority to the conflict and spelled out the earliest-published-

opinion rule. See Moses, 23 F.4th at 359–60 (King, J., dissenting in part). And if that well-

settled rule can be so casually—and apparently knowingly—ignored, then what’s to stop




       2
        The Moses majority reached this conclusion even though both parties in that case
agreed that Kisor does apply to the Guidelines commentary. See Response Br. at 14–15;
Reply Br. at 1–2. And in doing so, it candidly acknowledged that its holding departed from
those of other circuits. Compare Moses, 23 F.4th at 349, with United States v. Nasir, 17
F.4th 459, 469–72 (3d Cir. 2021) (en banc) (reaching the opposite conclusion of Moses),
and United States v. Riccardi, 989 F.3d 476, 484–86 (6th Cir. 2021) (same).

                                             10
future panels from doing precisely the same? Especially when the full Court is evidently

unwilling to correct such an overreach?

        Judge Niemeyer, writing in support of the denial of rehearing en banc, suggests that

no such overreach occurred here. He opines that while there is “some tension” between

Campbell and Moses, Campbell’s discussion of Kisor was “only conditional” and

Campbell failed to address, “nor did it need to address, the tension between Stinson and

Kisor.” Niemeyer Op. at 5. In other words, Judge Niemeyer is suggesting that Campbell’s

discussion of Kisor is dicta, so McMellon’s earliest-published-opinion rule does not apply

here.

        If that is true, it is hard to understand why the Moses majority did not address it in

their opinion. Surely that discussion would have been helpful to future panels and litigants,

especially if, as Judge Niemeyer acknowledges, there is “some tension” between the two

opinions. Id. at 5. It is also not clear why Judge Niemeyer’s critique of Campbell—that it

did not need to address the applicability of Kisor at all—does not apply with even greater

force to his majority opinion in Moses. After all, both parties in Moses agreed that Kisor

applied to the Guidelines commentary. See Response Br. at 14–15; Reply Br. at 1–2.

        At any rate, Campbell’s analysis of Kisor is hardly dicta. Campbell spends nearly

four pages discussing the impact of Kisor on the question at issue. See 22 F.4th at 444–47.

It does not, as Judge Niemeyer suggests, “rel[y] only on Stinson for its holding.” Niemeyer

Op. at 5. Rather, it expressly relies on Kisor to hammer home its conclusion. See Campbell,

22 F.4th at 444–45 (stating that Kisor “renders [the Court’s] conclusion indisputable”). So,



                                              11
Campbell’s repeated citations to Kisor are hardly unnecessary flourishes; they are key

analytical building blocks that support its overall conclusion.

          The fact that at least four judges of this Court unequivocally believe that Campbell

controls, while Judge Niemeyer alone seems to believe that Moses should control,

highlights the need for en banc review. Compare Motz Op. (joined by Judges King, Wynn,

and Thacker), and Wynn Op. (joined by Judges Motz, King, and Thacker), with Niemeyer

Op. If we are confused about which rule applies, how can we expect litigants to know

better?

          In fact, there is evidence that Moses is already confusing lawmakers and the public.

See Michael Garcia, Cong. Rsch. Serv., LSB10690, Congressional Court Watcher: Recent

Appellate Decisions of Interest to Lawmakers (Jan. 17–Jan. 23, 2022) (informing

Congress, incorrectly, that Moses created a circuit split on the applicability of Kisor to the

Guidelines commentary, when it could do no such thing due to Campbell); Bernie

Pazanowski, Long Sentence Upheld Despite Challenge to Guidelines Commentary,

Bloomberg Law (Jan. 19, 2022) (also erroneously reporting that Moses created a circuit

split). Our failure to resolve this confusion can only undermine the rule of law and

destabilize our circuit precedent.

          Today’s failure to act also makes little sense as a matter of best practice. After all,

a careful gardener does not allow weeds to grow unchecked, trusting that they will be

shaded out by her taller, earlier-planted sprouts; she removes the weeds before they can

threaten the health of the plants she is trying to cultivate. Cf. McMellon, 387 F.3d at 334 &

n.2 (recognizing that while “the first case to decide the issue is the one that must be

                                                12
followed,” an en banc rehearing can provide an avenue to “more quickly resolve” an “intra-

circuit conflict” when a later-decided case fails to follow earlier precedent); id. at 354

(Niemeyer, J., dissenting in part) (rejecting the en banc majority’s earliest-published-

opinion rule in part because “we can always resolve intra-circuit splits by en banc

rehearings”).

       Judge Niemeyer suggests that any weed pulling here would be premature. Rather,

he contends, it would be “wise to postpone addressing the [tension between Stinson and

Kisor] until it is presented to us directly in a future case.” Niemeyer Op. at 6 (emphasis

added). However, Judge Niemeyer also notes that the tension between Stinson and Kisor

is the very “root of this case.” Id. at 3 (emphasis added). If that’s true, Moses would seem

to be the perfect vehicle to address the tension he is concerned about in an en banc

rehearing.

       A proactive approach seems especially wise here, where the present case involves

an issue of exceptional importance. Moses did not just purport to interpret a single

subsection of the Guidelines commentary. Rather, it attempted to craft a meta-rule that

would govern our interpretation of the commentary writ large. See Moses, 23 F.4th at 352.

Because the Guidelines commentary plays a key role in criminal sentencing, Moses’s

putative rule could impact hundreds, if not thousands, of cases in the Fourth Circuit.

       Sheer numbers aside, Rule 35 also explains that a “proceeding presents a question

of exceptional importance if it involves an issue on which the panel decision conflicts with

the authoritative decisions of other United States Courts of Appeals that have addressed

the issue.” Fed. R. App. P. 35(b)(1)(B). And Moses frankly acknowledged that its holding

                                            13
departed from the law of the Third and Sixth Circuits. See Moses, 23 F.4th at 349 (citing

United States v. Nasir, 17 F.4th 459, 469–72 (3d Cir. 2021) (en banc), and United States v.

Riccardi, 989 F.3d 476, 484–86 (6th Cir. 2021)). So, Moses not only created an intra-

circuit split, but it also attempted to create an old-fashioned circuit split. That alone makes

it an exceptionally important case worthy of en banc review.

       In sum, it would be hard to imagine a more suitable candidate for en banc rehearing.

Yet somehow the majority of my colleagues declined to grant a petition for such a

rehearing. Though I generally do not favor separate opinions on matters like this, I cannot

be associated with what I view as a serious departure from the purposes of Rule 35. So,

with great respect for my colleagues in the majority, I vote to grant rehearing en banc.




                                              14